DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, drawn to a taste and flavor modifying composition comprising glucosylated steviol glycosides, classified in A23L27/36.
II. Claims 6-9, drawn to a food or beverage containing a taste and flavor enhancing agent, classified in A23L2/56.
III. Claims 10 and 11 are drawn to a method for making a taste and flavor modifying composition by treating the plant material with an enzyme, classified in C12P19/18.
IV. Claim 12 is drawn to a method of increasing a taste and flavor intensity of a food or beverage by adding, classified in A23L27/88.
V. Claims 13-18, are drawn to a method of improving the organoleptic properties or sweetness of a food or beverage including high fructose corn syrup and taste and flavor enhancing composition, classified in A23L27/33.
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed Group I is directed towards a taste a flavor modifying composition and Group II is directed toward a food or beverage containing a taste and flavor modifying composition.  Group I does not require the particulars of Group II because Group I does not require a food or beverage.  Further Group II does not require the particulars of Group I because Group II does not require the presence of the dextrin and can be used to make a different .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case Group I is directed to a taste and flavor modifying composition and Group III is directed to a method of making a taste and flavor modifying composition made by extracting steviol glycosides and by transglycosylation.  Group I does not require the method steps of Group III and the product of Group I can be made by a chemical process.  Therefore the inventions are distinct.
Inventions I and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case Group I is directed to a taste and flavor modifying composition and Group IV is directed to a method of adding a taste and flavor modifying composition to a food or beverage.  In the instant case Group I can be used in another process such as in a process of making a pharmaceutical composition or a nutraceutical composition.  Therefore the inventions are distinct.
Inventions I and V are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case instant Group I can be used in another process such as in a process of making a pharmaceutical composition or a nutraceutical composition.  Further Group V requires the addition .
Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case Group II is directed to a food or beverage containing a taste and flavor modifying composition and Group III is directed to a method of making a taste and flavor modifying composition made by extracting steviol glycosides and by transglycosylation.  Group II does not require the method steps of Group III and the method of Group II can be made by a chemical process.  Therefore the inventions are distinct.
Inventions II and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case Group II is directed to a food or beverage containing a taste and flavor modifying composition and Group IV is directed to a method of adding a taste and flavor modifying composition to a food or beverage Group II can be used by other processes such as in the process of making pharmaceutical compositions or nutraceutical compositions which are not particular to Group IV.  Therefore the inventions are distinct.
Inventions II and V are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the Group II is directed to a food or beverage containing a taste and flavor modifying composition and Group V is directed to a method of making a food or beverage containing a taste and flavor modifying composition and high fructose syrup.  Group II can be used in a different manner in a process of making a pharmaceutical composition or a nutraceutical composition and further Group II does not require the particulars of Group V which recites the inclusion of high fructose syrup.  Therefore the inventions are distinct.
Inventions III and IV are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed are distinct because Group III is to a method of making taste and flavor modifying compositions via enzymatic reaction and Group IV is directed to a method of adding a taste and flavor modifying composition to a food or beverage.  Group III does not require the method steps of Group IV and can be made by a chemical process.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  Therefore the inventions are distinct.
Inventions III and V are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the inventions as claimed are distinct because Group III is to a method of making taste and flavor modifying compositions via enzymatic reaction  and Group V is drawn to a method of adding a taste and flavor modifying composition and high fructose syrup to a food or beverage.  Group III does not require the method steps of Group V .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions IV and V are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct because Group IV is to a method of increasing taste and flavor and Group V is drawn to a method of adding a taste and flavor modifying composition and high fructose syrup to a food or beverage.  The method of Group IV does not require the particular inclusion of high fructose syrup as disclosed in Group V.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Groups I-V are distinct and a search of all of the groups would be burdensome.
Election of Species
If the product, Group II is selected, then an election of species is also required.
This application contains claims directed to the following patentably distinct species:
 	Claim 6: the Applicant must elect a food or beverage.
 
If the product, Group IV is selected, then an election of species is also required.
This application contains claims directed to the following patentably distinct species:
 	Claim 12: the Applicant must elect a food or beverage.
If the product, Group V is selected, then an election of species is also required.
This application contains claims directed to the following patentably distinct species:
 	Claim 13: the Applicant must elect a food or beverage.
Claim 16: the Applicant much elect a food or beverage.
Claim 17:  the Applicant much elect a food or beverage.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 6, 12, 13, and 17 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply:  the inventions have been accorded separate subclasses and require a different field of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 





/Felicia C Turner/            Primary Examiner, Art Unit 1793